Opinion issued June 6, 2002 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01058-CR
____________

FRANCISCO MARTINEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 884596



MEMORANDUM  OPINION
 On May 2, 2002, we abated the above-referenced appeal and directed the trial
court to conduct a hearing because neither the reporter's record nor briefs had been
filed.  On May 16, 2002, appellant's counsel filed a motion to dismiss the appeal. 
The motion is in writing, signed by appellant.
	Accordingly, we order the appeal reinstated.  The motion to withdraw appeal
is granted.  The appeal is dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue mandate immediately.  Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Smith. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.